Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
	Species I: Fig. 13a,
	Species II: Fig. 14a,
	Species III: Fig. 15a, and 
	Species IV: Fig. 12a and Fig. 4.

The species are independent or distinct because each species has been mutually exclusively claimed. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Search of all species would be burdensome in requiring search of all the different forms of a predetermined pattern formed from line segments.  Examination and evaluation of each of these species would result in an examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Mr. Brian Marstall on March 9, 2021 a provisional election was made without traverse to prosecute the invention of species IV, claims 1-4, 8-10, 13, 16-26, 30-33 and 35-40.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-7, 11-12, 14-15, 18, 27-29 and 34 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  


Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, lines 7 and 8 state “wherein the first layer and second layer are adhered together to along a predetermined pattern.”  Use of two prepositions “to” and “along” is improper.  The Office suggests that applicant choose one preposition and omit the other preposition for clarity and proper grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 states that the gap includes a triangular cross section.  Office notes that cross sections, being sections usually defined by a plane with no boundary, do not have a shape and that this language is confusing and indefinite.  The gap may have shape that appears triangular when viewed in cross section as shown in Fig. 4b.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 13 and 16-17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Schurman et al. (US 3441071) (Schurman).
Schurman disclose a blow molded container as shown in the reproduced and marked drawing figures of Shurman, the container comprising: a main member (body part 1) comprising a top, a first side orthogonal to the top, a second side orthogonal to the top, an external wall, and an internal wall 

    PNG
    media_image1.png
    524
    670
    media_image1.png
    Greyscale













    PNG
    media_image2.png
    539
    611
    media_image2.png
    Greyscale

Re claim 3, the gap is constant (as in continual, uninterrupted).  Also, portions of the gap between the first layer and second layer at the corner where the external first layer and internal layer are both planar and parallel to each other will have a gap that is constant (as in not changing, of constant thickness or spacing).
Re the line segments (first, second and third) and claims 8-10, 13, 16 and 17, there are numerous line segments associated with inwardly offset shoulder 10, the rise from shoulder 10 to ledge 8, ledge 8, the two side surfaces of upstanding rib 9 and the top of rib 9, there are at least three line segments connected in series to form a first shape (claim 9), the first shape forms a groove (shoulder 10) on the internal wall of the corner portion (claim 10), the first shape forms a protrusion (rib 9) on the .


    PNG
    media_image3.png
    1068
    916
    media_image3.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schurman in view of Lee (US 2004/0187256).
Schurman fails to disclose a gap of triangular shape or appearance when viewing a cross section of the gap.  Lee teaches a gap of triangular shape or appearance when viewing a cross section of the gap as shown 1n Fig. SIX, in particular, the enlarged detail of the corner portion of the lid of the container which is encircled by phantom lines (dot-dot-dash lines) and in the bottom right of that detail.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the shape of the gap to be triangular in shape or appearance when viewed in cross section.  Noting that claim 4 is dependent on claim 3 and that claim 3 requires a gap that is constant and that a triangular shape of the gap as shown in Fig. 4b is not a gap that has a constant thickness or spacing.  There can be two portions of the gap, one portion that is constant (having a constant spacing) and another portion of the gap triangular in shape or appearance when viewed in cross section.  The shape modification is motivated by the desire to have a portion of the external wall touch the internal wall to provide reinforcement and resistance to both walls to inhibit deformation or damage from puncture or impact as the work tool case is used on a construction or work site and transported in a work vehicle and subject to repeated high or sharp impact, falls or drops.

19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schurman in view of DeCicco et al. (US 2014/0353191) (DeCicco).
Schurman fails to indicate a material thickness.  DeCicco teaches an “advantageous” material thickness of “less than 3mm” in the wall of the hand tool case as stated in paragraph [0012], line 7 of DeCicco.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the thickness of each layer (first layer and second layer) to be in a range less than 3mm (0 to 3 mm and encompassing the 2.5 mm stated thickness) as this material thickness optimizes the design by not using too much material such that material is wasted but uses enough material to make a strong and durable tool case.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schurman in view of Senftner et al. (US 7866539) (Senftner), Balzer et al. (US 2002/0053568) (Balzer) and DeCicco.
Schurman doesn’t show the pattern thickness.  The underlying principle of the pattern is to reinforce the corner of the container to form a reinforcing pattern.  Senftner teaches a series of corner reinforcing ribs 29, 30 for the container body and lid as shown in Fig. 4.  Balzer teaches reinforcing ribs 14 for a blow molded container formed by the deformation of a portion of a wall in a direction towards another wall and being brought into contact with the other wall with wall-to-wall welds (paragraph [0043], lines 1-3).  Balzer teaches a pattern thickness of two times the material thickness or first layer thickness plus second layer thickness.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the corner to include a reinforcing rib pattern to stiffen and reinforce the corner to prevent deformation or puncture at the corner which is especially susceptible to impact and damage.  This forms a reinforcing pattern with a pattern thickness that is two times the material thickness.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














sjc   /STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733